Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Johnson (4,226,473).
Regarding claim 1, Johnson discloses a rear seat 10 for a vehicle, comprising: a back frame 16 rotatably connected to a seat bracket 12 through a recliner 32; and a cushion frame 20 rotatably mounted on the seat bracket and being rotated forward by the back frame when the back frame is tilted rearward by following the tilting of the back frame.
Regarding claim 2, Johnson discloses driving bars 30 that extend downward and rotate with the back frame 16, wherein the driving bars are disposed at a lower end of the back frame; and connecting bars 28 that extend upward and corresponding to the driving bars, wherein the connecting bars are disposed at a rear end of the cushion frame 20, wherein when the back frame is tilted rearward, the connecting bars are pushed by the rotating driving bars and the cushion frame is rotated forward.
Regarding claim 4, Johnson discloses first rotary links 24 rotatably connected to a rear end of the cushion frame and a rear end of the seat bracket; and second rotary links 26 rotatably connected to a front end of the cushion frame and a front end of the seat bracket.
Regarding claim 5, Johnson further discloses the first rotary links 24 are shorter than the second rotary links 26.
Regarding claim 6, Johnson further discloses the first rotary links 24 and the second rotary links 26 are in a laid-down state at an initial position (figure 1), and as the first and second rotary links are rotated forward to be erected, the cushion frame is moved forward and upward (figure 2).
Claim(s) 1, 2 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Rosmarin (3,198,576).
Regarding claim 1, Rosmarin discloses a rear seat 10 for a vehicle, comprising: a back frame 37 rotatably connected to a seat bracket 30 through a recliner 30; and a cushion frame 32 rotatably mounted on the seat bracket and being rotated forward by the back frame when the back frame is tilted rearward by following the tilting of the back frame.
Regarding claim 2, Johnson discloses driving bars 70 that extend downward and rotate with the back frame 37, wherein the driving bars are disposed at a lower end of the back frame; and connecting bars 51 that extend upward and corresponding to the driving bars, wherein the connecting bars are disposed at a rear end of the cushion frame 32, wherein when the back frame is tilted rearward, the connecting bars are pushed by the rotating driving bars and the cushion frame is rotated forward.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Yamagishi et al. (US 20100109404).
Regarding claims 11, 12, Yamagishi et al. disclose elastic return members 26 connected to the seat bracket and the cushion frame and providing elasticity to rotate the cushion frame rearward, wherein the elastic return members are spiral springs having a first end connected to the seat bracket 16 and a second end connected to the second rotary link 24, and provide elasticity to rotate the second rotary links rearward.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Yamagishi et al. and use a spiral spring with the link and bracket in the invention of Johnson because it allows the user to adjust the seat with minimum effort.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosmarin in view of Seibold (6,409,263).
Regarding claim 3, Seibold discloses the driving bars 14 are disposed behind the connecting bars 16, connecting grooves 28 recessed rearward are formed at a front end of the driving bars, and connecting pins 30 inserted in the connecting grooves are formed at the connecting bars.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Seibold and use the groove and pin connection in the invention of Rosmarin because it is simple, efficient and cost effective. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Gokimoto et al. (4,627,656).
Regarding claim 13, Gokimoto et al. disclose stoppers 20 that restrict behavior of the cushion frame by coming in contact with a rear end of the cushion frame when the cushion frame is at an initial position without rotating are formed at a rear end of the seat bracket.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Gokimoto et al. and use a stopper with the cushion frame in the invention of Johnson for the purpose of preventing any injuries or damages. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Schehl et al. (US 2013/0069405).
Regarding claim 14, Schehl et al. disclose the second rotary link is a multi-link b,c including several links rotatably connected to each other and has an entire length greater than the first rotary link f. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Schehl et al. and use a multi link rotary second link in the invention of Johnson it is simple, efficient and inexpensive to manufacture.
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Koga et al. (US 2010/0060061).
Regarding claims 15 and 16, Koga et al. disclose an actuator 3 connected to the front end of the cushion frame and the seat bracket and changes a front-rear directional length thereof when operating to lift the front end of the cushion frame, a motor 281 disposed at the front end of the cushion frame and configured to apply torque when operating; and a screw 41 that extends rearward from the motor, is rotatably connected to the seat bracket, and changes in length when the motor is operated.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Koga et al. and use a motor actuator to alter the front of the seat in the invention of Johnson because it allows the seat to be adjusted according to users need thus making it more efficient. 
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768.  The examiner can normally be reached on 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED A ISLAM/               Primary Examiner, Art Unit 3636